No. 116,979

              IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                          STATE OF KANSAS,
                                              Appellee,

                                                     v.

                                          FREDERICK OWENS,
                                              Appellant.


                                   SYLLABUS BY THE COURT


        Finding a defendant criminally liable for the failure to pay the $20 registration fee
under the Kansas Offender Registration Act violates the defendant's procedural-due-
process rights as applied in this case because the defendant had no reasonably available
path to get a court finding of indigency.


        Appeal from Wyandotte District Court; MICHAEL A. RUSSELL, judge. Opinion filed January 12,
2018. Reversed and vacated.


        Ryan Eddinger, of Kansas Appellate Defender Office, for appellant.


        Christopher L. Schneider, assistant district attorney, Mark A. Dupree Sr., district attorney, and
Derek Schmidt, attorney general, for appellee.


Before MALONE, P.J., LEBEN, J., and KEVIN P. MORIARTY, District Judge, assigned.


        LEBEN, J.: Under Kansas law, convicted sex offenders must register four times a
year with their local sheriff. Each time, they must pay the sheriff a $20 registration fee—
and failing to pay the fee is a crime.
       Twenty dollars is not a lot of money. But it's easy to imagine circumstances in
which a convicted sex offender—publicly identified in the community through this
registration—might have trouble getting a job. And other events, like illness or disability,
might intervene too.


       Understandably, you can't imprison someone in the United States simply because
the person has no money; doing so would violate the Fourteenth Amendment to the
United States Constitution. Bearden v. Georgia, 461 U.S. 660, 661, 103 S. Ct. 2064, 76
L. Ed. 2d 221 (1983). So the Kansas Legislature has provided a way for an offender to be
excused from having to pay the fee on account of indigency. It's the process for being
excused from the $20 registration fee that's at the heart of Frederick Owens' case.


       The statute providing an exception for offenders who can't afford the $20
registration fee applies only when, "prior to the required reporting and within the last
three years, [the offender has] been determined to be indigent by a court of law, and the
basis for that finding is recorded by the court." (Emphasis added.) K.S.A. 2014 Supp. 22-
4905(k)(3). What the statute doesn't do is tell an offender how to get a court
determination of indigency before the required reporting period or specifically authorize
a court proceeding for that purpose.


       Owens has challenged the constitutionality of this statute—as applied to him—on
the ground that he wasn't given procedural due process. Specifically, he argues a denial
of due process "by the State's failure to inform him concerning his right to have the
registration fee waived and the process he was required to follow to obtain the waiver."
We agree that the State didn't provide sufficient process to Owens because the applicable
statute didn't explicitly give him a way to get before a judge who could determine
whether he was too poor to pay the $20 fee. Because Owens was denied due process, we
reverse his convictions.


                                             2
       With that overview, let's review Owens' case and the issue before us more fully.
He's required to register because of a 2003 conviction for aggravated indecent liberties
with a child. That triggered the requirement that he register with the sheriff four times a
year—and that he pay a $20 registration fee each time. See K.S.A. 2014 Supp. 22-
4905(k). Failing to pay the fee is a crime (a misdemeanor the first time, a felony after
that). K.S.A. 2014 Supp. 22-4903(c)(3).


       Owens claims he wasn't able to pay the registration fee in January, April, and July
2014 because he had been injured, couldn't work for medical reasons, and also had to
make child-support payments. The State responds that Owens could have "request[ed] a
court to find that he [was] indigent." The State has not argued on appeal that Owens was
not actually indigent or that he was able to pay the fee.


       Some evidence was presented at a preliminary hearing on Owens' interactions with
the sheriff's office. Owens said he told personnel there that he couldn't afford the fee and
that no one told him he could seek an indigency determination from the court. An officer
who interacted with Owens, Lisa Williams, testified that she told Owens to "talk to an
attorney" about getting a waiver, though she conceded that folks seeking an indigency
determination weren't likely to be able to afford an attorney.


       So what could Owens have done? It's not clear, even to us, that he had any way to
get a court determination of indigency that would have eliminated his criminal
responsibility. And that doesn't meet minimal standards for due process.


       Due process rights come into play when the government seeks to take a person's
interest in liberty or property. Here, of course, the State prosecuted Owens for a crime,
and he could have been imprisoned. The district court gave him a 12-month probation
(with an underlying 12-month prison sentence that would be served if he didn't
successfully complete probation). But even probation or parole is an infringement on a

                                              3
person's liberty interests that requires due process; after all, if probation or parole is
revoked, the person goes to jail or prison. See Young v. Harper, 520 U.S. 143, 147-48,
152, 117 S. Ct. 1148, 137 L. Ed. 2d 270 (1997); Albright v. Oliver, 510 U.S. 266, 278,
144 S. Ct. 807, 127 L. Ed. 2d 114 (1994) (Ginsburg, J., concurring). And Owens was
convicted of three crimes, two of them felonies. The State agrees on appeal that "an
offender has a significant liberty interest [at stake] if indigent and unable to pay the
registration fee."


       When a protected liberty or property interest is involved, we must then determine
what process or procedures the person is entitled to. Village Villa v. Kansas Health Policy
Authority, 296 Kan. 315, Syl. ¶ 7, 291 P.3d 1056 (2013); In re J.D.C., 284 Kan. 155, 166,
159 P.3d 974 (2007). While there's no one-size-fits-all answer about the procedure to
follow—it depends based on the interests involved—the basic requirements are that the
person receive notice of the governmental action that would limit a liberty or property
interest and an opportunity to be heard. See Goldberg v. Kelly, 397 U.S. 254, 267-68, 90
S. Ct. 1011, 25 L. Ed. 2d 287 (1970); In re Care & Treatment of Ontiberos, 295 Kan. 10,
22, 287 P.3d 855 (2012); State v. Robinson, 281 Kan. 538, 547-48, 132 P.3d 934 (2006);
3 Rotunda & Nowak, Treatise on Constitutional Law: Substance and Procedure § 17.8(h)
(5th ed. 2012). Owens' rights were violated because he wasn't given an opportunity to be
heard on his indigency claim before he had committed the offense.


       Two aspects of the situation are critical. First, failing to pay the fee is an absolute-
liability offense. Once Owens failed to pay, he had committed the offense and couldn't
later use indigency as a defense. See K.S.A. 2014 Supp. 21-5203(f); K.S.A. 2014 Supp.
22-4903; K.S.A. 2014 Supp. 22-4905. Second, consistent with that first point, Owens had
to have a court determine his indigency before the reporting date. K.S.A. 2014 Supp. 22-
4905(k)(3) waives the registration fee only when "prior to the required reporting and
within the last three years" there has been a court determination of the offender's
indigency. (Emphasis added.)

                                               4
       The problem is that the statute didn't provide any procedure for Owens to seek that
court determination. What should Owens have filed? Would the clerk have accepted it
and sent it on to a judge for review? Would the judge have considered it a valid
proceeding and gone on to make an indigency determination? We can't be at all sure of
the answer to any of those questions, and the statute says nothing about them. Even if we
assume that there is some implied grant of jurisdiction to the district court to handle some
sort of miscellaneous action to make this determination, given the uncertainties and lack
of direction, this can't be sufficient process to meet constitutional requirements when a
person's liberty is at stake.


       In sum, no one gave Owens notice of a procedure he could use to get a court to
determine he was unable to pay the $20 before his registration dates. Nor has the
Legislature provided any clear guidance about how one might do so. We conclude that
Owens' right to procedural due process was violated.


       Owens has asked us to address only his own situation; he has challenged the
constitutionality of the statute as applied to him, not in a more general way. We therefore
address only that application. There could be other situations in which a defendant has
adequate access to procedures for establishing indigency. For defendants who have had a
criminal case pending within the three-year window before a registration date, for
example, there's a recognized procedure for indigency determinations. See K.A.R. 105-4-
1(a) (2016 Supp.). In Owens' case, his conviction was from 2003 and we have no
information that he had any other criminal proceedings until after he had failed to pay
these registration fees.


       Before we close our opinion, we note two items that haven't directly affected our
ruling. First, the State didn't charge Owens with any of the three offenses until all three
had been committed. Had the State charged the first one shortly after it happened, Owens

                                              5
would have had a way to present his indigency claim so as to avoid the later charges
(assuming the court found him indigent). But since the State didn't charge any of the
offenses until all three had been committed, no pending criminal case gave Owens a path
to present his indigency claim to a judge. Second, we note that the public-safety interests
underlying the Kansas Offender Registration Act were met in Owens' case. He never
failed to register and provide the required information to the sheriff; he simply claimed a
temporary inability to pay the registration fee.


       We reverse Owens' convictions and vacate his sentences.




                                              6